Citation Nr: 0402985	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  99-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. R.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.  This matter initially came before the Board of 
Veterans' Appeals (BVA) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied an 
evaluation in excess of 10 percent for psychoneurosis, 
anxiety reaction with hyperventilation syndrome.  

In April 2003, the Board remanded the case back to the RO for 
additional development.  Following that development, the RO 
issued a decision in May 2003 in which it recharacterized the 
veteran's disability as PTSD and then granted an increased 
evaluation to 50 percent from the date of claim.  Therefore, 
the issue before the Board is entitlement to an evaluation in 
excess of 50 percent for PTSD. 


FINDING OF FACT

The veteran's service-connected PTSD is manifested by total 
occupational and social employment as a result of depression, 
anxiety, suicidal ideation, dissociative phenomena, and 
social isolation.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.126-4.132, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his service-connected PTSD is more 
severely disabling than reflected in the currently assigned 
50 percent evaluation.  For the reasons set forth below, the 
Board agrees and finds that the evidence supports a 100 
percent evaluation for the veteran's PTSD.

I.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

Under the criteria for rating mental disorders, a 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  

II.  Factual Background

VA outpatient treatment records show that the veteran was 
seen for PTSD and other psychiatric disorders from 1998 to 
1999.  When seen in February 1998, the veteran reported 
crying spells at least once a week.  He also reported that he 
had been sleeping better and denied both suicidal and 
homicidal ideation.  No evidence of psychosis was present.  
The diagnosis was PTSD.  When seen in March 1998, the veteran 
reported suicidal ideation, but said he had no plan due to 
his religious beliefs.  He also reported daily panic attacks.  
In June 1998, the veteran denied suicidal ideation and said 
he had been sleeping better since being started on 
medication.  In April 1999, the veteran reported that he was 
divorced and alternated between living with his mother and 
girlfriend.  He said he only slept three hours a night 
because of nightmares.  No significant findings were shown on 
mental status examination.  The diagnoses included depressive 
disorder, not otherwise specified, anxiety disorder, not 
otherwise specified, and PTSD. 

At a VA psychiatric examination in April 1999, the veteran 
reported that he had been married and divorced three times 
and was currently engaged to the same woman for past four 
years.  He also reported that he had a loving relationship 
with his children, with whom he enjoyed camping and playing 
basketball.  He indicated that he had not worked since 1993, 
when he injured an eye and both knees in a motor vehicle 
accident.  His current complaints included sleeplessness and 
difficulty breathing because of nightmares, periods of 
anxiety with associated breathing problems, avoidance of 
military stimuli, and social isolation.  A mental status 
examination revealed that the veteran was oriented, alert and 
polite.  A deficit was noted in his short-term memory for 
digits, although his concentration was adequate for 
arithmetic.  His thought processes showed that, despite a 
reflexive style of opposing the premise of verbal reasoning 
items, he could respond with abstract or conceptual logic.  
His thought content revealed a fear of dying in his sleep.  
His mood showed mild anxiety and mild dysphoria.  The 
examiner indicated that the veteran's emotional and libidinal 
function and connectedness continued without excessive social 
alienation.  The examiner diagnosed the veteran as having 
generalized anxiety disorder and assigned a Global Assessment 
of Functioning (GAF) score of 80.  

A September 1999 VA outpatient treatment record included the 
veteran's complaints of regular nightmares, irritability, 
anxiety, difficulty concentrating, and difficulty with 
authority.  It was also noted that the veteran expressed 
passive suicidal concerns.  The clinician noted that the 
veteran had a recent altercation with police, which reflected 
his potential volatility.  The clinician determined that the 
veteran's emotional status was tenuous and that his GAF score 
was 35.  When seen in May 2000, it was noted that the veteran 
suffered from classic PTSD symptoms, including nightmares and 
avoidant behavior.  The clinician determined that the 
veteran's current GAF score was 30.  

In May 2000, the veteran and his then fiancée testified 
before a hearing officer at the RO concerning the severity of 
his PTSD.  The veteran stated that he was unable to handle 
stress and would often yell at his fiancée.  He said he only 
slept two to three hours a night and spent most of his days 
either sitting on the porch or tinkering with old cars in his 
backyard.  He explained that his only social life since 1993 
involved going out to eat approximately once a month.  
However, he indicated that he attended group therapy three 
times a week and individual therapy twice a month.  He said 
he could not visit his mother because she lived near a 
military base, which would exacerbate his PTSD symptoms.   He 
said he had not worked since 1993 because of a motor vehicle 
accident.  The veteran's fiancée testified that the veteran 
had no motivation.  She explained that she took care of the 
veteran, as she would have to clean him up and get his 
clothes out for him to wear.  She said she would get his 
medication and put him to bed during periods of increased 
stress.  She said they slept in separate beds because he kept 
her up at night.  

In a January 2003 decision, the Social Security 
Administration (SSA) determined that the veteran was unable 
to work due to severe impairment from PTSD since February 
1998.  In reaching that decision, SSA relied in a December 
2001 psychological evaluation report from F.L., Ph.D., who 
concluded that the veteran suffered from PTSD as well as 
borderline intellectual functioning.  Dr. F.L. assigned the 
veteran a GAF score of 50.  

The veteran was afforded an additional VA psychiatric 
examination in November 2002.  During the interview, the 
veteran reported being plagued by memories and nightmares 
about the war which, although had decreased in frequency from 
the period after his immediate departure from the military, 
had remained at an uncomfortable level of frequency and 
intensity.  The veteran said he lived in an area where 
helicopters flew overhead, causing episodes of severe anxiety 
and occasional dissociative phenomena.  He described himself 
as "just surviving day-to-day."  He said he did not trust 
or feel close to anyone.  He reported emotional numbing and 
social isolation.  He also reported irritability, 
hypervigilance, and difficulty sleeping.  The veteran said he 
had been divorced three times and was currently married to 
his fourth wife.  He last worked as a truck driver in 1993, 
which he said he enjoyed because of the isolation.  

Upon mental status examination, the examiner described the 
veteran's hygiene as good and his grooming as "casual to 
slipshod."  His speech was not particularly spontaneous but 
flowed at a normal rate once elicited.  The examiner observed 
that the veteran spent a significant amount of time sighing 
and wringing his hands.  His mood was distinctly anxious, and 
his affect was labile and anxious.  He appeared oriented in 
all three spheres, exhibited no gross deficits of memory, and 
was able to perform simple tasks of attention and 
concentration without notable difficulty.  His mental control 
appeared adequate, although it required effort.  No symptoms 
of psychoses were present.  Impulse control and judgment 
appeared fair, and insight appeared fair to poor.  The 
examiner noted that the veteran lived an isolated lifestyle 
in a rural area, which was typical for many individuals with 
PTSD.  The examiner concluded with a diagnosis of PTSD, which 
replaced and subsumed the previous diagnosis of neurosis and 
generalized anxiety disorder.  The examiner also assigned a 
GAF score of 40 in view of the veteran's major impairments in 
several areas.  The examiner then commented that there was no 
differentiation provided between the veteran's current 
condition and any other coexisting comorbidities, since they 
were not manifested at the time of the examination.

III.  Analysis

Based on the foregoing, the Board finds that the veteran's 
PTSD has resulted in total occupational and social impairment 
as required for a 100 percent rating.  As a preliminary 
matter, the Board notes that the veteran has been diagnosed 
with psychiatric disabilities other than PTSD, namely 
generalized anxiety disorder and depressive disorder.  A VA 
examiner in November 2002, however, determined that there was 
no differentiation provided between the veteran's PTSD and 
other coexisting comorbidities.  Therefore, the Board is 
required to attribute all of the veteran's psychiatric 
symptoms to his service-connected PTSD.  Mittleider, supra. 

The Board notes that the veteran's PTSD did not appear to 
cause significant impairment when examined in April 1999.  At 
that time, a mental status examination revealed no 
significant findings.  The VA examiner also assigned a GAF 
score of 80, which indicates that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46 (1994).

However, the remaining evidence shows that the veteran 
suffers from severe PTSD symptoms, which is significantly 
more persuasive than one examination report.  Indeed, VA 
regulation specifically states that "[t]he rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination."  38 C.F.R. 
§ 4.126.  

This remaining evidence includes SSA records showing that the 
veteran's PTSD has rendered him unemployable since February 
1998.  Although VA is not bound by an SSA determination, it 
is nevertheless persuasive evidence that the Board must 
consider.  Clinical evidence in support of the veteran's 
claim also includes VA outpatient treatment records showing 
that the veteran's emotional status was tenuous, as reflected 
in an altercation with police, as well as a November 2002 VA 
examination report, which noted that the veteran experienced 
severe anxiety and occasional dissociative phenomena.  

The veteran's total occupational and social impairment is 
also reflected in the low GAF scores assigned by VA mental 
health care professionals, which have ranged from 30 to 40.  
A GAF score between 21 and 30 is assigned if behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment, which 
includes an inability to function in almost all areas (e.g., 
stays in bed all day; no job, home, or friends).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 47 (1994).  
A score between 31 and 40 is appropriate where behavior is 
manifested by major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Id.  (emphasis added).  In light of these 
scores, it is clear that the veteran's PTSD has resulted in 
total occupational and social impairment.  

In conclusion, the evidence shows that the veteran's PTSD has 
resulted in total social and occupational impairment.  
Accordingly, a 100 percent evaluation for the veteran's PTSD 
is warranted.

IV.  Veterans Claims Assistance Act

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  Since the veteran has been awarded a 100 percent 
evaluation for his PTSD by virtue of this decision, the Board 
need not discuss the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


ORDER

A 100 percent evaluation is granted for post-traumatic stress 
disorder, subject to the laws governing the payment of 
monetary benefits. 




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



